Citation Nr: 0334939	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-15 622	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
July 1966 Board of Veterans' Appeals decision which denied 
entitlement to service connection for left leg hemiparesis.


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The moving party had active military service from March 1953 
to March 1955.

This matter come before the Board of Veterans' Appeals 
(Board) on motion by the veteran alleging CUE in a Board 
decision dated in July 1966.


FINDINGS OF FACT

1.  In a July 1966 decision, the Board denied entitlement to 
service connection for left leg hemiparesis.

2.  There was a tenable basis for the Board's July 1966 
decision.


CONCLUSION OF LAW

The July 1966 Board decision denying entitlement to service 
connection for left leg hemiparesis was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400-20.1411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the Board denied entitlement to service 
connection for left leg hemiparesis in July 1966.  The 
evidence of record at the time of the 1966 decision included 
the moving party's service medical records.  The report of 
induction examination revealed no pertinent defects.  An 
initial dental examination in April 1953 showed various 
dental defects.  In July 1953 two teeth were extracted and 
three teeth were filled.  In December 1953 the moving party 
reported to sick call complaining of swelling of his face.  
The diagnosis was possible angioneurotic edema, and the 
moving party was returned to duty.  In April 1954 the moving 
party was seen for complaints of soreness of the flesh around 
his teeth.  He was provided with vitamins and referred to the 
dental clinic.  He was seen again that month with similar 
complaints.  At that time, diagnoses of gum boil and mild 
gingivitis were made.  On discharge, a dental examination 
indicated some missing and carious teeth, but the findings 
were otherwise within normal limits.

Also of record at the time of the Board's 1966 decision was a 
hospitalization report from North Carolina Baptist Hospital 
showing that the moving party was hospitalized in January and 
February 1961 for left lower extremity hemiparesis.  The 
moving party reported that he had been in good health until 
15 days prior to admission, at which time he developed a 
prodromal upper respiratory infection characterized by 
generalized myalgia, subjective fever, headache, photophobia, 
stiff neck and a nonproductive cough.  Transitory diplopia 
and scintillating scotoma were also present.  Four days prior 
to admission the moving party experienced an alteration in 
mental state which was observed by his wife and his brother.  
A gradual numbness in the left leg with progressive weakness 
and other symptoms developed.  It was reported that three 
days prior to the onset of symptoms, the moving party's 
family had dined on a pre-cooked pork tenderloin without 
further preparation.  

On physical examination, motor activity was markedly weakened 
on the left, primarily involving the posterior and anterior 
tibial group and hamstrings.  There was a left foot drop but 
no atrophy or fasiculations were noted.  The left deltoid was 
weak and bilateral ankle clonus, more sustained on the left, 
was noted.  Deep tendon reflexes were hyperactive 
bilaterally, and the superficial abdominal and cremasteric 
reflexes were absent bilaterally.  There was no evidence of 
meningeal irritation.  The moving party's teeth were noted to 
be generally carious.  A differential blood count was 
performed and revealed an eosinophil content of 21 percent.  
Cerebrospinal fluid showed no growth on two occasions for 
aerobic and anaerobic cultures.  A throat swab revealed 
normal flora.  Various differential counts showed a range of 
eosinophil content of 18 to 23 percent.  An acute phase serum 
for Bentonite flocculation for trichinosis revealed a 
positive titer of 1 to 20.  Muscle biopsy revealed a focal 
myositis and angitis.  Other testing indicated the 
possibility of degenerating muscle and other muscle 
abnormalities.  The final diagnosis was trichinosis with 
parenchymal central nervous system involvement.

An April 1965 statement from the moving party's dentist, Wade 
A. Hinson, D.D.S., indicates that the moving party was 
initially seen in October 1959.  At that time, he complained 
of pain, soreness and exudate around the upper central 
incisors.  Both central incisors were noted to have 
periapical involvement to the extent that it had destroyed 
the labial plate of bone and established a fistula drainage 
through the gingiva.  Dr. Hinson noted that he removed both 
central incisors and the upper right second bicuspid in 
October 1960.  He noted that both central bicuspids had 
abscesses approximately 5 mm in diameter.  He opined that the 
periapical and periodontal infections were of chronic and 
long standing duration.

In a July 1965 statement, the moving party related the dental 
treatment that he had undergone in service.  He stated that 
he had trouble with two teeth in particular but was busy with 
his duties and did not go on sick call as often as he should 
have.  He indicated that in 1955, shortly after his 
discharge, he experienced problems with the same two teeth.  
He noted that he had seen a dentist who had since died, and 
that individual recommended dental work which the moving 
party could not afford.  He indicated that a dentist who 
treated his teeth in 1959 said the roots of the teeth were 
abscessed.  He noted that the teeth were pulled in 1960.  He 
alleged that he had been told that the trouble with his teeth 
had a direct connection to the abscess on his brain.  

Letters from service colleagues relate that the moving party 
had trouble with his mouth and teeth and that he had been 
diagnosed with an abscess.  

An August 1965 statement from Harold H. Newman, Jr., M.D. 
certifies that the veteran had a serious and bizarre illness 
in January 1961, and that such illness had resulted in 
permanent disability.  He noted that the moving party had 
received a final diagnosis of trichinosis, but that such 
diagnosis had not been proven by a positive biopsy.  He 
pointed to the moving party's history of gross teeth abscess 
formation.  He concluded that it was reasonable to assume 
that the dental problems might be the basis of the subsequent 
central nervous system disease.  

A September 1965 letter from Dr. Hinson indicates that he 
reviewed the moving party's service medical records.  Based 
on that review, he opined that the offending teeth should 
have been removed during the moving party's service.

In January 1966 the RO sought an opinion from a VA clinic 
director regarding the moving party's illness.  He noted that 
he had thoroughly reviewed the evidence.  He indicated that 
he had requested assistance from a professor of pathology, 
who reviewed the veteran's file at North Carolina Baptist 
Hospital and discussed the case with the moving party's 
treating physician.  He related that he, the professor and 
the treating physician disagreed with Dr. Newman's 
contentions.  He pointed out that on hospitalization in 1961, 
the moving party had provided a history of having consumed 
questionably prepared pork and had experienced symptoms 
associated with trichinosis.  He noted that while cysts were 
not fond on biopsy, there was evidence of focal myositis and 
angiitis.  He also noted that the pathologist had indicated 
that the Bentonite flocculation was returned with an 
extremely strong positive.  The VA clinic director indicated 
that the moving party's case had been placed in publication 
and had been critically reviewed by those in authority, who 
agreed that the diagnosis should be one of trichinosis.  He 
concluded that Dr. Newman's assumption that the moving 
party's illness might be a bacterial embolic phenomenon to 
the brain should be balanced against the actual findings at 
North Carolina Baptist Hospital in 1961.  

The moving party's case came before the Board in July 1966.  
A panel of three Board Members, one of whom was a physician, 
reviewed the case.  In its discussion of the evidence, the 
Board pointed out that while the moving party had swelling of 
his face in service, such was diagnosed as angioneurotic 
edema, which is not an infectious process.  The Board pointed 
out that the records from North Carolina Baptist Hospital 
indicated that the veteran's illness was not due to a 
bacterial infection and noted that the clinical course was 
not characteristic of a bacterial infection.  It noted the 
signs that were indicative of a parasitic etiology.  It 
concluded that there was no evidence to support the moving 
party's contention that he had suffered from a bacterial 
central nervous system infection.  The Board concluded that 
although the illness did not follow the textbook description 
of trichinosis in all respects, the diagnosis was based on 
all available information and was adequately supported by the 
clinical and laboratory findings.

The moving party submitted a request to reopen his claim in 
November 1999.  In support of his claim, he also submitted a 
statement from Winfry E. Whicker, M.D.  Dr. Whicker assessed 
the evidence and argued that the moving party had suffered 
from a brain abscess, the source of which was a long standing 
abscess of his teeth, which had its inception during his 
military service.

Service connection was granted for left lower extremity 
weakness due to inflammatory response to tooth extraction in 
August 2000.  In his September 2000 notice of disagreement 
the moving party contended that he was entitled to a total 
rating for his service connected disability, effective in 
1967.  He pointed out that the disability he suffered at that 
time was the same as he currently suffered.  The RO 
subsequently denied entitlement to an earlier effective date 
for the grant of service connection.

The moving party submitted a motion for reconsideration in 
May 2002.  He maintained that he was entitled to an effective 
date based on the date of his original application for 
service connection.  That motion was denied.

In September 2002 the moving party submitted a motion for 
review of the Board decision dated in July 1966.

In a March 2003 statement the moving party discussed his 
illness.  He contended that the diagnosis of trichinosis was 
incorrect and that the facts before the Board at the time of 
the 1966 decision demonstrated such.  He pointed to evidence 
developed subsequent to the 1966 decision in support of his 
argument, noting Dr. Whicker's statement that the medical 
evidence was indicative of an abscess of the brain.  He 
indicated his belief that the 1966 Board decision did not 
articulate the basis under which statements made by Dr. 
Hinson and Dr. Newman were not evaluated as probative of the 
issue under consideration.  


II.  Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-20.1411.  The motion alleging CUE in 
a prior Board decision must set forth clearly and 
specifically the alleged errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  38 C.F.R. § 20.1404(b).

In the implementing regulation, CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE. 38 C.F.R. § 
20.1403(c).  Examples of situations that are not CUE are: (1) 
A new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) The Secretary's failure 
to fulfill the duty to assist.  (3) A disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
U. S. Court of Appeals for Veterans Claims (Court) has 
defined CUE as an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991).  The Court has also held that a finding that 
there was such error "must be based on the record and the law 
that existed at the time of the prior . . . decision." 
Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does 
not apply to a Board decision on a motion to revise a Board 
decision due to CUE.  38 C.F.R. § 20.1411(a).

Under the law in effect at the time of the 1966 Board 
decision, service connection essentially meant that the 
facts, shown be the evidence, established that a particular 
injury or disease resulting in disability was incurred 
coincident with service, or if preexisting such service, was 
aggravated therein.  This could be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumption.  38 
C.F.R. § 3.303 (1965).  

As noted above, evidence developed subsequent to the Board's 
July 1966 decision is not for consideration in the 
determination of whether there was CUE in the Board decision, 
and a failure in the duty to assist cannot constitute CUE.  
38 C.F.R. § 20.1403.

The moving party essentially argues that the Board, in 1966, 
improperly denied his claim of entitlement to service 
connection and did not adequately discuss its bases for doing 
so.  The evidence of record in July 1966 indicated that the 
moving party had been diagnosed with trichinosis in 1961 and 
that the residual of that illness was hemiparesis of the left 
leg.  While there was evidence suggesting that the diagnosis 
of trichinosis was not proven, the Board clearly articulated 
its bases for the denial of the moving party's claim.  Based 
on the record before it, the Board set forth the specific 
evidence in support of a diagnosis of trichinosis, noting 
that the signs strongly suggested a parasitic etiology.  It 
also pointed out that there was nothing to support the 
contention of a central nervous system infection by bacteria, 
noting that there was no evidence regarding what pathogens 
were causing the moving party's abscessed teeth.  Finally, 
the Board observed that the evidence did not support the 
presence of a bacterial infection causing brain abscess.  
Therefore, the record at the time of the July 1966 decision 
clearly supported a denial of service connection for this 
claimed disability.  Moreover, there is no basis for 
concluding that the Board misapplied the applicable law.  In 
essence, the moving party's allegation of error relates to 
how the Board weighed and evaluated the evidence before it in 
1966.  This does not constitute clear and unmistakable error.  
Accordingly, the July 1966 decision cannot be reversed or 
revised on the basis of clear and unmistakable error.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law in November 2000 and subsequently 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  Specifically, the 
Act and the implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim.  They also contain provisions relating to 
VA's duties to notify and assist a claimant.

The Court has held that reversal or revision of prior 
decisions due to CUE is not a claim but a collateral attack 
on a prior decision.  Thus, one requesting such reversal or 
revision is not a claimant within the meaning of the VCAA and 
consequently, the notice and development provisions of the 
VCAA do not apply in CUE adjudications.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).   



ORDER

The Board having determined that no CUE exists in the July 
1966 Board decision, which denied entitlement to service 
connection for hemiparesis of the left leg, the motion is 
denied.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



